Howe, J.
This case comes before us on three bills of exceptions, reserved by tbe defendant, who was indicted for feloniously, willfully and maliciously sotting fire to and burning “the barn -and .stable, not adjoining to a dwelling bouse, the property of W. J. Sharp,” and was convicted and sentenced to imprisonment at hard labor.
First — On the trial, after the jury liad been empanneled, the District Attorney was permitted by the court to amend the indictment so as to pjftke the clause quoted above read as folio ws: “ The bam and stable, *158not adjoining to a dwelling house, the aforesaid ham and stable being tlie property of W. J. Sharp.” To this permission the defendant reserved an exception.
Second — On the trial the State “ offered parol evidence to prove-title to the bam and stable attached to and partaking of the reality to be in W. J. Sharp,” and the court overruled the objection of defendant thereto, on the ground that it was only necessary to prove possession suo jure on W. J. Sharpe at the time of the burning, which could be done by parol; and to this defendant excepted.
Third — The State further offered evidence to prove that the property burned was the property of Mrs. Sharp, wife of W. J. Sharp, and the court overruled the objection of defendant thereto, on the ground that the witness, W. J. Sharp, had stated in his testimony that he resided with his wife on. the plantation upon which the property burned was situated, and that he was in possession of said plantation, and that it was controlled and managed by him, and to this the defendant excepted.
The prosecution seems to have been instituted under the forty-ninth section of the act of March 15, 1855; but, as this was amended and reenacted by the act of March 18,1858, the case is governed by the third section of the latter statute.
As to the amendment we see no error in the ruling of the court. The indictment was good, by a reasonable construction, before the amendment ; no real change was made; and it seems impossible that the defendant could have been in any way affected .by an addition of words which the State, through abundant caution, was permitted to make.
The questions presented by the second and third exceptions are somewhat complicated by the manner in- which the bills are drawn, but .taking the two together we suppose that on the trial the State proved* by parol that W. J. Sharp was in the possesion, occupancy and control of the buildings destroyed, and further proved, by showing the legal title in Mrs. Sharp, that the possession, occupancy and control by Mr. Sharp were lawful.
Under our statute it was not necessary to aver and prove the ownership of the property, as at common law, to be in some person other than the accused; (8 An. 114; 12 An. 382); and the only object of the allegation of property in Sharp was to describe and identify the object of the crime. The possession, occupancy and control by Sharp could be proved by parol, and, when proved, fully supported the allegation of property in him. Greenleaf on Ev., vol. 3, p. 49; State v. Lyon, 12 Conn. 488; Glanfleld’s casé cited in Russell on Crimes, vol. 2, p. 565.
The evidence that the legal title was in his wife seems to us, in this case, to have had no other object or effect than to show his possession, occupancy and control to have been rightful, and the defendant has no cause to complain if the State introduced more evidence on this point than was absolutely necessary.
We cannot perceive that the court erred in its ruling, and it is therefore ordered and adjudged that the judgment appealed'from be affirmed.